Case 1:19-cv-21893-DPG Document 122 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       CASE NO.: 19-cv-21893-GAYLES/OTAZO-REYES

   PERRY W. HODGES, et al.,

                          Plaintiffs,

   v.

   UNITED STATES OF AMERICA,

                     Defendant.
   _______________________________/

                                               ORDER

         THIS CAUSE comes before the Court on the United States’ Objections [ECF No. 94] to

  Magistrate Judge Otazo Reyes’s Order [ECF No. 89] granting in part Plaintiffs’ Joint Daubert

  Motion [ECF No. 64]. The United States objects to that part of the Order excluding opinions 2 and

  2(i) of Mr. Baumheuter’s Expert Report. The Court has reviewed the Objections and the record

  and is otherwise fully advised. For the reasons that follow, the Court overrules the Objections.

         A party may file objections to a magistrate judge’s non-dispositive pretrial order. Upon

  review, the district court is required to consider the objections and must set aside any portion of

  the order found to be “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). “[A] finding is

  ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire

  evidence is left with the definite and firm conviction that a mistake has been committed.” Holton

  v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350 (11th Cir. 2005) (citation and internal

  quotation marks omitted). “A ruling is contrary to law if the magistrate judge has misinterpreted

  or misapplied applicable law.” Root ex rel. A.R. v. Dudek, 151 F. Supp. 3d 1309, 1312 (S.D. Fla.

  2015) (citation and internal quotation marks omitted). “In the absence of a legal error, a district
Case 1:19-cv-21893-DPG Document 122 Entered on FLSD Docket 04/12/2021 Page 2 of 2




  court may reverse only if there was an ‘abuse of discretion’ by the magistrate judge.” SEC v.

  Merkin, 283 F.R.D. 699, 700 (S.D. Fla. 2012) (citation omitted).

           Here, the Court finds that Judge Otazo-Reyes’s factual findings, made after an evidentiary

  hearing, are not clearly erroneous. Moreover, the Court finds that Judge Otazo-Reyes properly

  applied the Daubert requirements in finding that Mr. Baumheuter’s methodology in forming

  opinions 2 and 2(i) is not reliable.

                                                    CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           (1)      The United States’ Objections [ECF No. 94] are OVERRULED.

           (2)      Opinions 2 and 2(i) of the Expert Report are inadmissible to the extent they relate to

                    the Cessna aircraft. 1

           (3)      Plaintiffs’ Joint Motion to Strike Defendant’s Reply to Plaintiffs’ Joint Response to

                    Defendant’s Objections to the Magistrate’s Order Re: Plaintiffs’ Daubert Motion,

                    and Plaintiffs’ Joint Motion to File Sur-Reply to Defendant’s Reply if Not Stricken

                    [ECF No. 101] is DENIED as MOOT.

           DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of April, 2021.




                                                          ________________________________
                                                          DARRIN P. GAYLES
                                                          UNITED STATES DISTRICT JUDGE




  1
    Although not specifically stated in the Order, it is clear from the transcript of the hearing that Plaintiffs’ challenge
  to opinions 2 and 2(i) only related to the Cessna aircraft involved in the mid-air collision. See [ECF No. 87 at 64:2-
  17].


                                                              2
